Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is a Non-final Office Action for application number 16/243,465SELF-TIMER MECHANISM WITH ADJUSTABLE ACCOMMODATING POSITION
  filed on 1/9/2019.  Claims 1-9 are pending.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“two left and right sleeve” (claim 3)
“two other sleeves” (claim 4)
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, “the first clamping member”, lacks antecedent basis.  
With regards to claim 9, “the upper part”, lacks antecedent basis.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7706673 to Staudinger et al. and in view of United States Patent Publication No. 2019/0047467 to Kim.
With regards to claim 1, Staudinger et al. teaches a self-timer mechanism with adjustable accommodating position having a telescopic rod (10), a fixing bracket (12) connected to the telescopic rod, wherein, the fixing bracket includes a bracket body with a transverse stretching rod (at the bottom of 46), and a first holding part is mounted on the transverse stretching rod; wherein, the transverse stretching rod can be laterally extended and retracted relative to the bracket body, so that the first clamping member and the bracket body form a laterally adjustable position for accommodating a mobile accessory (48/mirror).
Staudinger et al. does not disclose that the mobile accessory is a power source, however it would be obvious from Kim that to mount a power source (11) to used as desired to power a device, since providing power to a device and mounting it near a device was obvious to a person of ordinary skill in the art at the time of the invention.  
With regards to claim 2, Staudinger et al. teaches wherein the bracket body is provided with a side wall having a longitudinal stretching rod (28, 30), and the longitudinal stretching rod is mounted with a second clamping member, and the longitudinal stretching rod can be longitudinally extended and retracted relative to the bracket body, so that the second clamping member and the bracket body form a longitudinally adjustable position for accommodating a camera (14).
	
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7706673 to Staudinger et al. and in view of United States Patent Publication No. 2019/0047467 to Kim and further in view of United States Patent Publication No. 2015/0346590 to Lewis. 
With regards to claim 3, Staudinger et al. and Kim teach the basic concept with the exception that they do not teach the specifics of the clamp. 
Lewis teaches a clamp having a longitudinal stretching rod (30) is provided with two on the left and right sides, and the side wall is composed of two sleeves (32, 34) respectively corresponding to the left and right longitudinal stretching rods. It would have been obvious to one of ordinary skill in the art at the time of the invention to have used this configuration to hold the desired device because it is a clamp designed for that purpose.  
With regards to claim 4, Staudinger et al. and Kim teach the basic concept with the exception that they do not teach the specifics of the clamp. 
Lewis teaches a clamp having a transverse stretching rod is provided with two on the left and right sides, and the bracket body is provided with two other sleeves for accommodating the left and right transverse stretching rods respectively, and the left and right longitudinal stretching rods and the left and right transverse stretching rods are arranged vertically. . It would have been obvious to one of ordinary skill in the art at the time of the invention to have used this configuration to hold the desired device because it is a clamp designed for that purpose.  
With regards to claim 5, Staudinder et al. teaches wherein the fixing bracket is connected to the telescopic rod by a circular rotating shaft (See Figure 2).
With regards to claim 6, Staudinger et al. teaches, wherein the telescopic rod comprises an inner shrink tube and an outer protective sleeve.  Staudinger et al. does teach the use of metal material in the device (at 32) and it would be obvious to have made the inner shrink tube of metal material, because metal has strength.  
With regards to claim 7, Staudinger et al. does not disclose, wherein the outer protective sleeve is a cylindrical frosted rubber sleeve, however it would have been obvious to a person in the art to have used a rubber protective sleeve in order to protect the device from damage.  This is Official Notice of using rubber as a protective coating is obvious.  
	With regards to claim 8, Staudinger et al discloses wherein the telescopic rod is provided with a button (50), and the outer contour of the transparent button adopts an arc shape matching the outer surface of the telescopic rod.  The button is shown at the lower end of the rod, and is not taught as transparent, however, placement and color are both design choices which are obvious to optimize.  
With regards to claim 9, the length of the range of the rod is a design choice which is obvious to optimize, including wherein the telescopic rod has a telescopic range of 20-50CM.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        6/2/21